Case: 18-11169      Document: 00515411490         Page: 1    Date Filed: 05/11/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 18-11169                            May 11, 2020
                                  Summary Calendar                         Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE DE JESUS SALAS-CRISOSTOMO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 1:18-CR-15-1


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Jose De Jesus Salas-Crisostomo appeals his conviction and 210-month
sentence for possession with intent to distribute 500 grams or more of
methamphetamine. Although Salas-Crisostomo pleaded guilty pursuant to a
plea agreement, he reserved the right to appeal the district court’s denial of his
motion to suppress evidence.          As he did before the district court, Salas-




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11169     Document: 00515411490      Page: 2   Date Filed: 05/11/2020


                                  No. 18-11169

Crisostomo argues that reasonable suspicion did not support the traffic stop of
his vehicle pursuant to section 544.004 of the Texas Transportation Code.
      “For a traffic stop to be justified at its inception, an officer must have an
objectively reasonable suspicion that some sort of illegal activity, such as a
traffic violation, occurred, or is about to occur, before stopping the vehicle.”
United States v. Lopez-Moreno, 420 F.3d 420, 430 (5th Cir. 2005). Section
544.004 of the Texas Transportation Code provides that an operator of a
vehicle “shall comply with an applicable official traffic-control device [i.e.,
traffic sign].” TEX. TRANSP. CODE ANN. § 544.004(a). The Texas Court of
Criminal Appeals has held that a violation of § 544.004 occurs where one drives
in the left-hand lane and there exists a “‘left lane for passing only’ sign . . .
present within a reasonable distance of the traffic stop.” Abney v. State, 394
S.W.3d 542, 548 (Tex. Crim. App. 2013).
      Salas-Crisostomo does not contest that there was a “Left Lane for
Passing Only” sign within a reasonable distance of the traffic stop performed
by Agent Ronnie Lee Stiltner, Jr. Rather, he contends that he was in the
process of passing a tractor-trailer at the time of the traffic stop. As such, he
asserts that he did not violate § 544.004 of the Texas Transportation Code.
       Salas-Crisostomo does not dispute that approximately 14 seconds
elapsed between the time he cleared a school bus and the time that Agent
Stiltner initiated the traffic stop of his vehicle. According to Agent Stiltner’s
testimony at the suppression hearing, Salas-Crisostomo was approximately
200 to 225 feet from the tractor-trailer at the time he initiated the traffic stop.
Agent Stiltner further calculated that it would have taken Salas-Crisostomo
approximately 47 seconds traveling in the left-hand lane to come alongside the
tractor-trailer. A review of the dash cam video does not call into question the
accuracy of Agent Stiltner’s calculations. The dash cam video also supports



                                        2
    Case: 18-11169    Document: 00515411490     Page: 3   Date Filed: 05/11/2020


                                 No. 18-11169

Agent Stiltner’s testimony that Salas-Crisostomo could have safely returned to
the outside lane immediately after passing the school bus. In fact, Salas-
Crisostomo did just that when Agent Stiltner initiated the traffic stop. Because
Salas-Crisostomo was not passing the tractor-trailer during the 14-second
timeframe he was driving in the left lane, he has failed to advance a credible
alternative reason for driving in the left lane. Rather, the 14 seconds that
elapsed between Salas-Crisostomo’s clearance of the school bus and Agent
Stiltner’s initiation of the traffic stop provided Agent Stiltner with reasonable
suspicion that a violation of § 544.004 had occurred or was about to occur. See
Lopez-Moreno, 420 F.3d at 430. Viewing the evidence in light most favorable
to the prevailing party, in this case the Government, leads us to conclude that
the district court did not err in denying Salas-Crisostomo’s motion to suppress
evidence. See United States v. Cervantes, 797 F.3d 326, 328 (5th Cir. 2015).
      AFFIRMED.




                                       3